DETAILED ACTION
This Non Final Office Action is in response to the arguments, amendments, and Request for Continued Examination filed [16 December 2020].
Claims 1 and 32 have been amended.
Claims 1-10, 12-32, and 43-45 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10, 12-32, and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 32 are directed towards claim elements, “receiving, by the one or more processors from a capture device, an image including text indicative of the state of one or more vehicle-systems of the particular vehicle, and identifying, by the one or more processors performing optical character recognition to the image, the text indicative of the state of one or more vehicle-systems of the particular vehicle”. The originally filed specification describes the optical character recognition as, “Furthermore, currently known or future developed optical character recognition (OCR) techniques to identify text within the obtained image, thereby determining text indicative of a state of the vehicle” [113]. The originally filed specification does not describe enough in terms of written description, examples, or specific techniques or steps to indicate to one of ordinary skill in the art that the claimed invention has possession of known and to be known techniques. The claimed invention is basing the written description on techniques that are in development and even to be developed which one of ordinary skill in the art would not recognize at the time of filing. Further, there is no further written description beyond the language regarding the currently known and future to be known, and thus there are no examples, techniques, or other aspects that would indicate to one of ordinary skill in the art what OCR techniques the claimed invention has at the time of filing. Claims 1 and 32 are rejected under written description requirement (35 USC 112(a)) for being directed towards claims that do not show proper possession. Claims 2-10, 12-31, and 43-45 are rejected as being dependent upon the rejected independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-32, and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 32 are directed towards claim elements, “receiving, by the one or more processors from a capture device, an image including text indicative of the state of one or more vehicle-systems of the particular vehicle, and identifying, by the one or more processors performing optical character recognition to the image, the text indicative of the state of one or more vehicle-systems of the particular vehicle”. The originally filed specification describes the optical character recognition as, “Furthermore, the processor may then apply currently known or future developed optical character recognition (OCR) techniques to identify text within the obtained image, thereby determining text indicative of a state of the vehicle” [113]. The indefinite nature comes in terms of the claimed invention claiming every known and to be known 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-32, and 43-45 are rejected under 35 U.S.C. 101 because claims are directed to an abstract idea without significantly more or transform into a practical application. 
The independent claims (1 and 32) are directed to receiving information from a vehicle, determining repair information based on the received information, requesting additional information if the vehicle has had the repair done, based on the additional information generate a “repair order” with the needed repair information, and display this repair information to a display device. The concept that the claims fall into are a method of organizing human activity, specifically managing personal behavior (following rules or instructions). To exemplify the independent claim: a repair technician has a tool to retrieve repair information from a vehicle (OBD-II sensor or DTC information), then the information is sent to a system that can retrieve relevant repair information (if the car says it has low oil then the system retrieves how to change the oil; the car says it has a flat tire, then the system finds repair information for the tire; the plane says the engine is running hot, so the system finds repair information to ensure proper engine temperature). The system then has a feedback system to check if the vehicle has already had a repair done (did the car have an oil 
Additionally, the independent claims are directed to an additional abstract idea of a mental process, in that the claimed invention is merely an evaluation, judgement, or opinion of a repair technician. The independent claims can be described as a repair technician using a repair tool to gather the DTC code from the vehicle, understanding what the code is and using mental evaluation for how to repair the vehicle based on the code, checking past repair records and through visual inspection of the car to see if an aspect of the repair procedure was already done, and getting a sheet of paper to write down the procedures (or it can be determined that a standardized repair form is used, such as inspection forms).
For step 2(A)(II) analysis, the additional elements within the independent claims are, “processor”, “vehicle repair tool”, “data storage”, “remote server”, “a communications interface”, “computer-readable medium”, “program instructions stored on the computer-readable medium and executable by the at least one processor”, and “non-transitory 
In regards to the claim elements that are directed towards how the data is transferred (first, second, and third wired or wireless transfer of data, antennas configured to transmit, or one or more communication ports connectable to a wired communication link), where the data is stored (data storage of the vehicle repair tool), and when (subsequent and in response to), these elements merely describe the generic technological environment that the abstract idea is applied to. These elements do not transform the abstract idea beyond generally linking to the technology and merely provide 
In regards to the amended claim elements directed towards the system receiving data from images that are identified with optical character recognition, the elements will be considered as additional elements. The originally filed specification describes the OCR and identification using the image in paragraphs [113] and describes the OCR as currently known techniques which include generic OCR techniques merely to apply the abstract idea. The vehicle repair abstract idea is using generic analysis techniques to receive the information which does not transform the abstract idea into a practical application. Examiner further notes to refer to 35 USC 112 rejection regarding the OCR technique as described in the originally filed specification. Refer to MPEP 2106.05(f) and 2106.05(h).
For step 2(B) analysis, the additional elements within the independent claims do not transform the independent claims into significantly more. The additional elements are described as generic technological elements to apply the abstract idea (MPEP 2106.05(f)). The claimed invention merely has a generic computer system collect different information in order to display the repair order based on whether or not the vehicle has had the repair procedure performed (which, under broadest reasonable interpretation, can be seen as merely testing a system for a response, the response being used to determine system malfunction). Therefore, the independent claims are 
In regards to the claim elements that are directed towards how the data is transferred (first, second, and third wired or wireless transfer of data, antennas configured to transmit, or one or more communication ports connectable to a wired communication link), where the data is stored (data storage of the vehicle repair tool), and when (subsequent and in response to), these elements merely describe the generic technological environment that the abstract idea is applied to. These elements do not transform the abstract idea beyond generally linking to the technology and merely provide the order in which the abstract idea is implemented. Thus these elements are not significantly more than the abstract idea identified. Refer to MPEP 2106.05(f) and 2106.05(h). 
In regards to the amended claim elements directed towards the system receiving data from images that are identified with optical character recognition, the elements will be considered as additional elements. The originally filed specification describes the OCR and identification using the image in paragraphs [113] and describes the OCR as currently known techniques which include generic OCR techniques merely to apply the abstract idea. The vehicle repair abstract idea is using generic analysis techniques to receive the information which is not significantly more than the identified abstract idea. Examiner further notes to refer to 35 USC 112 
Dependent claims 2-10, 12-23, 26-31, and 43-45 are not directed to additional elements, but are directed to further elements of the identified abstract idea (identified above). Claims 2-23, 26-31, 33, 39, and 41-45 are directed to receiving additional data points to determine what should be displayed on the Repair Order (RO). These claims are merely describing different steps to either provide the vehicle-symptom, vehicle repair procedure, or just merely describe additional input information for the system to use in a generic analysis. Claims 41-45 are directed to “mapping” but the mapping is merely a generic technological element used to apply the abstract idea (MPEP 2106.05(f)). The mapping is described in originally filed specification [126 and 133], however the specification lends itself to more describing using mapping techniques as a generic analysis technique and not that the mapping is a technical solution to a technical problem. The claimed invention is merely using generic technological elements to apply the abstract idea. The dependent claims do not transform the abstract idea into significantly more nor do they transform the claimed invention into a practical application. Therefore, claims 2-23, 26-31, 33, 39, and 41-45 are rejected for being directed to non-statutory subject matter. 
Dependent claims 24 and 25 are not directed to any additional elements and do not describe any additional abstract ideas. Claims 24 
Claims 1-10, 12-32, and 43-45 are directed to an abstract idea without significantly more and it is not transformed into a practical application. Therefore, the claimed invention is directed to non-statutory subject matter and rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 12-18, 21, 22, 27-32, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Merg et al [2013/0317694], hereafter Merg, in view of Squeglia et al [2002/0156692], hereafter Squeglia, and Preece et al [2008/0208609], hereafter Preece, further in view of Merg [2014/0207771].
Regarding claim 1, Merg discloses a method comprising: 
receiving, by one or more processors of a vehicle repair tool, vehicle-system data, wherein: the vehicle-system data includes information about a state of one or more vehicle- systems of a particular vehicle, receiving the vehicle-system data includes: receiving, via a communication interface of the vehicle repair tool that includes one or more from among: (i) one or more antennas configured to transmit and receive wireless communications, or (ii) one or more communication ports connectable to a wired communication link, a first wired or wireless transfer of vehicle-system data from one or more electronic control units (ECUs) of the-a particular vehicle (FIG 2 and paragraphs [23-24 and 47-52]; Merg discloses that a computing device receives vehicle DTCs, description of symptoms of a malfunction, and other vehicle information while connected with the vehicle’s electronic control module. The diagnostic or scan tool is connected to the vehicle to transmit to the computing device (interpretation of a part of a vehicle repair data system), as well as Merg discloses the 
the vehicle-system data indicates at least one of a diagnostic trouble code (DTC) 2or sensor data detected from a particular vehicle-system of the particular vehicle (FIG 2 and paragraphs [47-52]; Merg discloses that a computing device receives vehicle DTCs, description of symptoms of a malfunction, and other vehicle information while connected with the vehicle’s electronic control module using a repair tool. The diagnostic or scan tool is connected to the vehicle to transmit to the computing device, as well as Merg discloses the vehicle can transmit the information directly through the communication network to the computing device (interpreted as vehicle repair tool, as specified in originally filed specification [80]).), and 
a data storage of the vehicle repair tool has stored therein (i) data representative of a plurality of candidate vehicle repair procedures and (ii) data that maps at least one of diagnostic trouble codes or sensor data to candidate vehicle repair procedures of the plurality of candidate vehicle repair procedures (Fig 1B and paragraphs [52-58]; Merg discloses that the computing device (interpreted as vehicle repair tool) matches the received vehicle information to content of a vehicle repair database which identifies repair information for the vehicle (repair tips, solutions, potential fixes, a list of parts, test procedures, repair procedures, questions and answers related 
using, by the one or more processors, the vehicle-system data and the data within the data storage of the vehicle repair tool that maps at least one of diagnostic trouble codes or sensor data to candidate vehicle repair procedures, to determine a particular candidate vehicle repair procedure that maps to at least one of the DTC or sensor data indicated by the vehicle-system data (Fig 1B and paragraphs [52-58]; Merg discloses that the computing device (interpreted as vehicle repair tool) matches the received vehicle information to content of a vehicle repair database which identifies repair information for the vehicle (repair tips, solutions, potential fixes, a list of parts, test procedures, repair procedures, questions and answers related to the condition of the vehicle).); 
receiving, by the one or more processors via the communication interface from the remote server in response to the request for information, a third wired or wireless transfer of data, wherein the third wired or wireless transfer of data includes other input data indicative of a state of the particular vehicle (Paragraphs [53-59]; Merg discloses that the computing device is configured to match the vehicle information with content from a , 
determining, by the one or more processors, repair information to be specified in a repair 3order (RO) associated with the particular vehicle, wherein the repair information includes at least a portion of the vehicle-system data, an indication of the particular candidate vehicle repair procedure that maps to at least one of the DTC or sensor data indicated by the vehicle-system data, (Paragraphs [53-58]; Merg discloses that the computing device provides repair information (repair procedures, test procedures, list of parts) for the vehicle. Further, Merg discloses [24-32] different aspects of generating a repair order.), and 
generating, by the one or more processors, an RO specifying at least the determined repair information, wherein the generated RO is associated with the particular vehicle (Paragraphs [53-58]; Merg discloses that the computing device provides repair information (repair procedures, test ; and 
directing, by the one or more processors, a display device of the vehicle repair tool to display at least one visual indication representative of the RO specifying at least the determined repair information (Fig 4A, 4B, and paragraphs [80-96]; Merg discloses a user interface for displaying the repair information.).
Merg discloses the above-enclosed limitations, however, Merg does not specifically disclose that the transmitting a request for information is “responsive to determining the candidate vehicle repair procedure transmitting, by the at least one processor to a remote server, a request for information about whether the candidate vehicle repair procedure has been performed on the particular vehicle”.
Squeglia teaches responsive to determining the candidate vehicle repair procedure, transmitting, by the at least one processor to a remote server, a request for information about whether the candidate vehicle repair procedure has been performed on the particular vehicle; and receiving, by the at least one processor from the remote server in response to the request for information, other input data indicative of a state of the particular vehicle, wherein the other input data indicates whether the particular vehicle has undergone the candidate vehicle repair procedure (Paragraph [38]; Squeglia teaches that a portable unit (similar ; 
Merg discloses a vehicle repair system based on matching content and determining based on vehicle-system data and content in a vehicle repair database, alongside that the technician has the ability to update the database with indications of successful or not repair procedures.
Squeglia teaches that a similar repair system has a repair log within a database that stores indications of status of repair (complete, in progress, or not yet started) was known in the prior art before the effective filing date of the claimed invention. 

Therefore, from this teaching of Squeglia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data feedback and vehicle repair database of Merg with the data feedback being indicative of the status and being stored in the vehicle repair database for the system to analyze for the system as taught by Squeglia, for the purposes of allowing for a more efficient repair procedure determination by having the full range of information possible regarding repairs with a progress status being included in the analysis. 

Preece teaches 2subsequent to and in response to determining the particular candidate vehicle repair procedure, transmitting, from by the one or more processors via the communication interface to a remote server, a second wired or wireless transfer of data, wherein the second wired or wireless transfer of data includes a request for information about whether the particular candidate vehicle repair procedure has been performed on the particular vehicle wherein the request for information includes data indicative of the particular candidate repair procedure; and wherein the other input data indicates whether the particular vehicle has undergone the particular candidate vehicle repair procedure and an indication of whether the particular candidate vehicle repair procedure has been performed on the particular vehicle determined from the third wired or wireless transfer of data;  (Fig 4 and paragraphs [48-51]; Preece teaches that a similar technician system with a tool device has an aspect where upon the vehicle information being received (similar to the DTC and other vehicle telematics information received as part of the combination) then the system can 
It would have been obvious for one of ordinary skill in the art to recognize the combination as Preece is directed towards a vehicle repair and inspection system similar to the combination and the refined list allows for quicker, more optimized repair procedures if the determination is that a repair was successful prior to performing unnecessary labor.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair procedure system of the combination the ability to have previous repair procedures requested and received based on determining the repair procedures from the vehicle DTC sensors as taught by Preece since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did 
Therefore, from this teaching of Preece, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair procedure system of the combination the ability to have previous repair procedures requested and received based on determining the repair procedures from the vehicle DTC sensors as taught by Preece for the purposes of the refined list allows for quicker, more optimized repair procedures if the determination is that a repair was successful prior to performing unnecessary labor.
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the system receives an image including text and identifies by performing OCR to indicate the state of the vehicle;
Merg [‘771] teaches receiving, by the one or more processors from a capture device, an image including text indicative of the state of one or more vehicle-systems of the particular vehicle, and identifying, by the one or more processors performing optical character recognition to the image, the text indicative of the state of one or more vehicle-systems of the particular vehicle (Paragraphs [66-69]; Merg [‘771] teaches that a similar repair order ; 
The combination teaches a vehicle repair system that determines the state of the vehicle using sensors and DTC to provide the technician with the proper repair information and determining if the vehicle has had the repair previously completed on the vehicle and Merg [‘771] teaches a similar vehicle repair system that receives vehicle data through scanned images and OCR for the state of the vehicle to also determine the repair order. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair system that determines state of the vehicle using sensors and other information in order to provide the repair information of the combination the ability of the data received through images with OCR to retrieve a similar repair information as taught by Merg since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary 
Therefore, from this teaching of Merg [‘771], it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair system that determines state of the vehicle using sensors and other information in order to provide the repair information of the combination the ability of the data received through images with OCR to retrieve a similar repair information as taught by Merg for the purposes of the OCR of scanned images provides a way for technicians to take hand-written notes that may be preferable for certain technicians, but also the written notes allows for a different input in terms of ensuring the most information is available and received to ensure the proper maintenance is performed.
Examiner’s note: for “remote server” Examiner is interpreting the remote aspect to be a server that is not the same device as the repair tool (in light of originally filed specification FIG 7A element 708).  
Regarding claim 2, the combination teaches the above-enclosed limitations; 
wherein receiving other input data indicative of the state of the particular vehicle comprises one or more of: 
(i) receiving, from at least one computing device, textual data including a written description of the state of the particular vehicle (Paragraph [25-27]; Merg discloses that the condition of the vehicle can be described and logged through the computing device in electronic format, prepared in paper format  and manually entered into a computer(interpreted as textual data).), 
 (iii) receiving, from a data storage device containing a plurality of computer-readable vehicle repair orders (ROs), historical repair data including information related to one or more vehicle repairs previously carried out for the particular vehicle (Paragraph [54]; Merg discloses that the vehicle repair database accesses vehicle baseline information regarding the vehicle operating in a malfunction-free state. The vehicle repair database is interpreted as a data storage device containing a plurality of computer-readable ROs.).  
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses wherein the other input data indicates that the particular vehicle has not undergone the particular candidate vehicle repair procedure (Paragraphs [47-58]; Merg discloses that the system matches content data from the vehicle repair database (other data) and the , and 
wherein determining that the particular candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle comprises determining that the particular vehicle has not undergone the particular candidate vehicle repair procedure (Paragraphs [47-58]; Merg discloses that the system matches content and data from the vehicle repair database which includes repair procedure feedback, as per the combination, in that the repair feedback is that the repair is completed, in progress, or not started. Merg further discloses [47-58] that the repair procedure is to be provided as repair information based on the matched content from the database and the vehicle-system.
Further, and as shown in the combination for the independent claim, Preece teaches that a refined task list is determined based on previous repair information and thus a generated RO can be associated with the subsequent information of whether the vehicle has had a repair completed or been successful (as per the combination taught by Squeglia).).  
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses wherein determining a particular candidate vehicle repair procedure comprises determining, using mapping data in the data storage of the vehicle repair tool, that a value of the detected sensor data of the vehicle-system data maps to the particular candidate vehicle repair procedure (Paragraph [52-57]; Merg discloses that the system can retrieve from the vehicle repair database a vehicle diagnostic baseline (interpreted as value of the detected sensor data) as the baseline can be retrieved via a data logger to collect the sensor output data. Merg also discloses that the system retrieves vehicle freeze frame data that includes data such as calculated load (value), engine coolant temperature (value), engine speed (value), and vehicle speed (value). This data is used to match (interpreted as map) the vehicle condition data with the repair information relating to the vehicle.).  
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses further comprising: making a determination, by the one or more processors, that the received other input data is indicative of a particular vehicle-system of the particular vehicle (Paragraphs [47-57]; Merg discloses that the system has access to the vehicle repair database (where as shown above in the combination includes the repair feedback information regarding repairs being completed, in progress, or not started); and 
in response to making the determination, identifying, by the one or more processors, a portion of the received vehicle-system data that includes information about the state of the particular vehicle-system (Paragraphs [84-86]; Merg discloses that the feedback element from the technician regarding the repair (as shown in the combination as being the “other input data”) shows that the repair was successful, in progress, or not started subsequent and in response to (as shown in combination with Squeglia and Preece in combination). The “state” being the vehicle-system that is under repair and the portion being the feedback regarding the repair status.).  
Regarding claim 8, the combination teaches the above-enclosed limitations; 
	Merg [‘694] further discloses wherein making the determination comprises making a determination that the received other input data is indicative of one or more of
 (i) a particular vehicle-symptom associated with the particular vehicle-system or 
(ii) a candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle-system (Paragraphs [84-86]; Merg discloses that the feedback element from the technician regarding the repair (as shown in the combination as being the “other input data”) shows that the repair was successful, in progress, or not started (as shown in combination with Squeglia in combination). The “vehicle repair procedure” is interpreted through the aspect that the repair feedback is in regards to a specific repair task to resolve a vehicle-symptom.), and 
wherein identifying a portion of the received vehicle-system data that includes information about the state of the particular vehicle-system comprises identifying a portion of the received vehicle-system data that includes information related to one or more of the particular vehicle-symptom or the candidate vehicle repair procedure (Paragraphs [84-86]; Merg discloses that the feedback element from the technician regarding the repair (as shown in the combination as being the “other input data”) shows that the repair was successful, in progress, or not started (as shown in combination with Squeglia in combination). The “vehicle repair procedure” is interpreted through the aspect that the repair feedback is in regards to a specific repair task to resolve a vehicle-symptom.).  
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses wherein determining, based on the vehicle-system data and on the other input data, repair information to be specified comprises determining, based on the identified portion and on the other input data, the repair information to be specified (Paragraphs [47-57]; Merg discloses that the system matches the vehicle information (identified portion) and the vehicle repair database (other input data) to determine specified repair information.).  
Regarding claim 10, the combination teaches the above-enclosed limitations; 
further comprising: making a determination, by the one or more processors, that the received vehicle-system data includes information about a state of a particular vehicle-system of the particular vehicle (FIG 2 and paragraphs [47-52]; Merg discloses that a computing device receives vehicle DTCs, description of symptoms of a malfunction, and other vehicle information while connected with the vehicle’s electronic control module (paragraphs 23-24).); and 
in response to making the determination, transmitting, from the one or more processors to the remote server, a request for additional information about the state of the particular vehicle-system, wherein receiving other input data comprises, in response to transmitting the request (Paragraphs [53-59]; Merg discloses that the computing device is configured to match the vehicle information with content from a repair database. The “request for information” is in regards to the computing device, upon receiving the vehicle information, accessing the repair vehicle database.), 
receiving other input data including the requested additional information about the state of the particular vehicle-system (Paragraphs [53-59]; Merg discloses that the computing device is configured to match the vehicle information with content from a repair database. The server receives the information regarding other data (as shown above in the combination that the other information regarding the repair feedback is included in the vehicle repair database).).  
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Merg [‘694] further teaches wherein making the determination comprises making a determination that the received vehicle-system data includes information about one or more of (i) a particular vehicle-symptom associated with the particular vehicle-system (Paragraphs [47-57]; Merg discloses that the systems receives vehicle-system data regarding DTC and other malfunctions.) or 
(ii) a candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle-system, 
wherein transmitting a request for additional information about the state of the particular vehicle-system comprises transmitting a request for additional information related to one or more of the particular vehicle-symptom or the candidate vehicle repair procedure (Paragraphs [53-59]; Merg discloses that the computing device is configured to match the vehicle information with content from a repair database. The “request for information” is in regards to the computing device, upon receiving the vehicle information, accessing the repair vehicle database.), and 
7wherein receiving other input data including the requested additional information about the state of the particular vehicle-system comprises receiving other input data including the requested additional information related to one or more of the particular vehicle-symptom or the candidate vehicle repair procedure (Paragraphs [53-59]; Merg discloses that the computing device is configured to match (interpreted as receive) the vehicle information with content from a repair database. The repair feedback of repair completed, repair in progress, or repair not started, as per the combination, is interpreted as the other data related to the candidate vehicle repair procedure.).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses wherein determining, based on the vehicle-system data and on the other input data, repair information to be specified comprises determining, based on the vehicle-system data and on the other input data including the requested additional information about the state of the particular vehicle-system, the repair information to be specified (Paragraphs [47-57]; Merg discloses that the repair information specified is based on the matching between the received vehicle data and the other data (repair vehicle database, as per the combination regarding the repair feedback).).  
Regarding claim 14, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses further comprising: making a determination, by the one or more processors, that the received vehicle-system data includes information about a state of a particular vehicle-system of the particular vehicle (Paragraphs [47-57]; Merg discloses that the system receives vehicle-system data regarding malfunctions, DTC, and other “state of a vehicle” data (mileage, PID values, baselines, freeze frame rate data).); and 
in response to making the determination, identifying, by the one or more processors, a portion of the received other input data that includes additional information related to the state of the particular vehicle-system (Paragraphs [47-57]; Merg discloses that after receiving and determining the state of the vehicle from the vehicle data, that the system matches content from the vehicle repair database, which (as per the combination) includes repair feedback regarding the state of the vehicle in terms of repair completion.).  
Regarding claim 15, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses wherein making the determination comprises making a determination that the received vehicle-system data includes information about one or more of 
(i) a particular vehicle-symptom associated with the particular vehicle-system (Paragraphs [47-57]; Merg discloses that the system receives vehicle-system data regarding particular vehicle-symptoms, such as DTC codes, baseline malfunctions, and PID measurements.) or 
(ii) a candidate vehicle 8repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle-system, and 
wherein identifying a portion of the received other input data that includes additional information related to the state of the particular vehicle-system comprises identifying a portion of the received other input data that includes additional information related to one or more of the particular vehicle-symptom or the candidate vehicle repair procedure (Paragraphs [47-57]; Merg discloses that after receiving and determining the state of the vehicle from the vehicle data, that the system matches content (interpreted as identifying a portion) from the vehicle repair database, which (as per the combination) includes repair feedback regarding the state of the vehicle in terms of repair completion (interpreted as information related to vehicle repair procedure).).  
Regarding claim 16, the combination teaches the above-enclosed limitations;	
Merg [‘694] further discloses wherein determining, based on the vehicle-system data and on the other input data, repair information to be specified comprises determining, based on the vehicle-system data and on the identified portion, the repair information to be specified (Paragraphs [47-58]; Merg discloses that the system matches the vehicle symptom information and the vehicle repair database (other input data identified portion) to determine specified repair information.).  
Regarding claim 17, the combination teaches the above-enclosed limitations; 	
Merg [‘694] further discloses wherein determining the repair information to be specified comprises: determining that the vehicle-system data is indicative of a particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-57]; Merg discloses that the system receives and determines malfunctions and symptoms of the vehicle based on the vehicle data (baselining, DTC, PID).); 
determining that the other input data is indicative of the particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-57]; Merg discloses (Paragraphs [47-57]; Merg discloses that the system matches content from a vehicle repair database, which includes the repair procedure feedback (as per the combination). The “indicative of the particular vehicle-symptom” is interpreted that the repair procedure is based on the repair information for the vehicle symptom, thus whether the repair feedback is complete, in progress, or not started in indicative that the symptom still persists for the vehicle.); and 
based on the vehicle-system data and the other input data both being indicative of the particular vehicle-symptom associated with the particular vehicle, determining that the particular vehicle-symptom is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system matches the vehicle symptom information and the 
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses wherein determining the repair information to be specified comprises: determining that the vehicle-system data is indicative of a particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-57]; Merg discloses that the system receives and determines malfunctions and symptoms of the vehicle based on the vehicle data (baselining, DTC, PID).); 
determining that the other input data is indicative of the particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-57]; Merg discloses that the system receives and determines malfunctions and symptoms of the vehicle based on the vehicle data (baselining, DTC, PID).); 
based on the vehicle-system data and the other input data both being indicative of the particular vehicle-symptom associated with the particular vehicle, determining a vehicle repair procedure that resolves the particular vehicle-symptom (Paragraph [58]; Merg discloses that the repair information matched and determined includes “tips, solutions, potential fixes, repair procedures”, and other information to resolve the vehicle-symptom.); and 
determining that the determined vehicle repair procedure is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg 
Regarding claim 21, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses wherein determining the repair information to be specified comprises: determining that the vehicle-system data is indicative of a candidate vehicle repair procedure to resolve a particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system receives vehicle-system data including DTC codes, PID, and baseline data. These data points are “indicative” of a repair procedure, because a specific DTC has a specific repair procedure.); 
determining that the other input data is indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle (Paragraphs [4758]; Merg discloses that the system matches content to the vehicle repair database. The database includes repair feedback information regarding a repair being completed, in progress, or not started (as per the combination), which is “indicative” as to the progress/status of a repair procedure.); and 
based on the vehicle-system data and the other input data both being indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with 13the particular vehicle, determining that the candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system matches content from a vehicle repair database, which includes the repair information, including tips, solutions, and other repair procedures.).  
Regarding claim 22, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses wherein determining the repair information to be specified comprises: determining that the vehicle-system data is indicative of a candidate vehicle repair procedure to resolve a particular vehicle-symptom associated with the particular vehicle; determining that the other input data is indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle; and based on the vehicle-system data and the other input data both being indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle, determining that the particular vehicle-symptom is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system matches content from a vehicle repair database, which includes the repair information, including tips, solutions, and other repair procedures. Merg also discloses that the RO includes the identified symptoms/malfunctions [25-27].).  
Regarding claim 27, the combination teaches the above-enclosed limitations; 
	Merg [‘694] further discloses determining that the vehicle-system data is indicative of a first candidate vehicle repair procedure to resolve a particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system matches content from a vehicle repair database, which contains repair information for the DTC received from the vehicle system, and the procedure determined based on both the received vehicle data and the database information.); 
determining that the other input data is indicative of a second candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system matches content from a vehicle repair database, which contains repair progress feedback (interpreted as indicative of a second repair procedure) since the repair procedure has different repair tasks to be completed and the repair tasks are based on the vehicle symptom received from the vehicle system.); and 
based on the vehicle-system data being indicative of the first candidate vehicle repair procedure to resolve the particular vehicle-symptom and on the other input data being indicative of the second candidate vehicle repair procedure to resolve the particular vehicle- symptom, determining that the particular vehicle-symptom is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system determines the repair procedure by having the repair information include tips, solutions, repair procedures, and such. Merg also discloses [25-27] that the vehicle symptom is included on the RO.).  
Regarding claim 28, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses wherein determining the repair information to be specified comprises: 
determining that the vehicle-system data is indicative of a particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system receives vehicle-symptom data, as well as determines the malfunctions based on DTC, PID, and baseline data.); 
determining that the other input data is indicative of a candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system matches content from the vehicle repair database that includes the repair feedback (as per the combination), which includes repair progress/status and is interpreted as “indicative of a repair procedure” as the status is in regards to whether or not the procedure has been completed, in progress, or not started.); and 
based on the vehicle-system data being indicative of the particular vehicle-symptom associated with the particular vehicle and on the other input data being indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle, determining that the candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system determines the repair procedure by having the repair information include tips, solutions, repair procedures, and such.).  
Regarding claim 29, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses wherein determining the repair information to be specified comprises: 
determining that the vehicle-system data is indicative of a particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system receives vehicle-symptom data, as well as determines the malfunctions based on DTC, PID, and baseline data.); 
determining that the other input data is indicative of a candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system matches content from the vehicle repair database that includes the repair feedback (as per the combination), which includes repair progress/status and is interpreted as “indicative of a repair procedure” as 
based on the vehicle-system data being indicative of the particular vehicle-symptom associated with the particular vehicle and on the other input data being indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with 17the particular vehicle, determining that the particular vehicle-symptom is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system determines the repair procedure by having the repair information include tips, solutions, repair procedures, and such. Merg also discloses [25-27] that the vehicle symptom is included on the RO.).  
Regarding claim 30, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses wherein determining the repair information to be specified comprises: 
determining that the vehicle-system data is indicative of a candidate vehicle repair procedure to resolve a particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system receives the DTC, PID, and baseline data, and it is known in the art before the effective filing date that DTC is indicative of a vehicle repair procedure.); 
determining that the other input data is indicative of the particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system matches content from the vehicle repair database, including the repair feedback for a vehicle symptom, which is indicative of the status/progress regarding a repair symptom being repaired (completed), in progress, or not started (as per the combination).); and 
based on the vehicle-system data being indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle and on the other input data being indicative of the particular vehicle-symptom associated with the particular vehicle, determining that the candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system determines the repair procedure based on the content from the database and the vehicle-system data.).  
Regarding claim 31, the combination teaches the above-enclosed limitations; 
	Merg [‘694] further discloses determining that the vehicle-system data is indicative of a candidate vehicle repair procedure to resolve a particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system receives the DTC, PID, and baseline data, and it is known in the art before the effective filing date that DTC is indicative of a vehicle repair procedure.); 
determining that the other input data is indicative of the particular vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system matches content from the vehicle repair database, including the repair feedback for a vehicle symptom, which is indicative of the status/progress regarding a repair symptom being repaired (completed), in progress, or not started (as per the combination).); and 
based on the vehicle-system data being indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle 18and on the other input data being indicative of the particular vehicle-symptom associated with the particular vehicle, determining that the particular vehicle-symptom is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system determines the repair procedure based on the other input data and the vehicle-system data. Merg also discloses [25-27] that the vehicle symptom is included on the RO.).  
Regarding claim 32, Merg [‘694] discloses a vehicle repair tool comprising: one or more processors (Fig 1A, 1B, and paragraphs [99-108]; Merg discloses a computer system with at least one processor.); 
a communication interface including one or more from among: (i) one or more antennas configured to transmit and receive wireless communications, or (ii) one or more communication ports connectable to a wired communication link (Fig 1B, 5, and paragraphs [24-46]; Merg ; 
a non-transitory computer-readable medium having stored thereon (i) data representative 16of a plurality of candidate vehicle repair procedures and (ii) data that maps at least one of diagnostic trouble codes or sensor data to candidate vehicle repair procedures of the plurality of candidate vehicle repair procedures (Fig 1A, 1B, and paragraphs [99-108]; Merg discloses a computer system with a communication interface, at least one processor, computer-readable medium, as well as being a part of the vehicle repair data system (as disclosed in originally filed specification paragraph [80]). Further, Merg discloses (Fig 1B and paragraphs [52-58]) that the computing device (interpreted as vehicle repair tool) matches the received vehicle information to content of a vehicle repair database which identifies repair information for the vehicle (repair tips, solutions, potential fixes, a list of parts, test procedures, repair procedures, questions and answers related to the condition of the vehicle). In regards to the “wired or wireless transfer of data and the data within the data storage of the vehicle repair tool”, Merg discloses that the computing device has repair information (symptoms, repair orders, successful vehicle fixes) stored in local computing systems of repair shops [31].); and 
program instructions stored on the non-transitory computer-readable medium and executable by the one or more processors to perform operations comprising (Fig 1A, 1B, and paragraphs [99-108]; Merg discloses a computer system with program instructions to execute, by the at least one processor, the operations.): 
receiving vehicle-system data, wherein: the vehicle-system data includes information about a state of one or more vehicle-systems of a particular vehicle, receiving the vehicle-system data includes; receiving, from one or more electronic control units (ECUs) of a particular vehicle via the communication interface, a first wired or wireless transfer of vehicle-system data from one or more electronic control units (ECUs) of the particular vehicle, the vehicle-system data indicates at least one of a diagnostic trouble code 17(DTC) or sensor data detected from a particular vehicle-system of the particular vehicle (FIG 2 and paragraphs [47-52]; Merg discloses that a computing device receives vehicle DTCs, description of symptoms of a malfunction, and other vehicle information while connected with the vehicle’s electronic control module (paragraphs 23-24). The diagnostic or scan tool is connected to the vehicle to transmit to the computing device (interpretation of a part of a vehicle repair data system), as well as Merg discloses the vehicle can transmit the information directly through the communication network to the computing device (interpreted as vehicle repair tool, as specified in originally filed specification [80]).), 
using  the vehicle-system data and the data stored on the non-transitory computer-readable medium that maps at least one of diagnostic trouble codes or sensor data to candidate vehicle repair procedures to determine a particular candidate vehicle repair procedure that maps to at least one of the DTC or sensor data indicated by the vehicle-system data (Fig 1B and paragraphs [52-58]; Merg discloses that the computing device (interpreted as vehicle repair tool) matches the received vehicle information to content of a vehicle repair database which identifies repair information for the vehicle (repair tips, solutions, potential fixes, a list of parts, test procedures, repair procedures, questions and answers related to the condition of the vehicle). In regards to the “use the vehicle-system data included within the first wired or wireless transfer of data and the data stored on the non-transitory computer-readable medium that maps”, Merg discloses that the computing device has repair information (symptoms, repair orders, successful vehicle fixes) stored in local computing systems of repair shops [31].); 
receiving, via the communication interface from the remote server in response to the request for information, a third wired or wireless transfer of data, wherein the third wired or wireless transfer of data includes other input data indicative of a state of the particular vehicle (Paragraphs [53-59]; Merg discloses that the computing device is configured to match the vehicle information with content from a repair database. The server receives the information regarding other data (vehicle baseline information, weather information, original equipment manufacturer information). Regarding the ; 
determining  repair information to be specified in a repair order (RO) associated with the particular vehicle, wherein the repair information includes at least a portion of the vehicle-system data, an indication of the particular candidate vehicle repair procedure that maps to at least one of the DTC or sensor data indicated by the vehicle-system data (Paragraphs [53-58]; Merg discloses that the computing device provides repair information (repair procedures, test procedures, list of parts) for the vehicle. Further, Merg discloses [24-32] different aspects of generating a repair order.); 
generating an RO specifying at least the determined repair information, wherein the generated RO is associated with the particular vehicle (Paragraphs [53-58]; Merg discloses that the computing device provides repair information (repair procedures, test procedures, list of parts) for the vehicle. Further, Merg discloses [24-32] different aspects of generating a repair order.); and 
directing a display device of the vehicle repair tool to display at least one visual indication representative of the generated RO specifying at least the determined repair information (Fig 4A, 4B, and paragraphs [80-96]; Merg discloses a user interface for displaying the repair information.).
Merg discloses the above-enclosed limitations, however, Merg does not specifically disclose that the transmitting a request for information is “responsive to determining the candidate vehicle repair procedure transmitting, by the at least one processor to a remote server, a request for information about whether the candidate vehicle repair procedure has been performed on the particular vehicle”.
Squeglia teaches  responsive to determining the candidate vehicle repair procedure, transmitting, by the at least one processor to a remote server, a request for information about whether the candidate vehicle repair procedure has been performed on the particular vehicle; and receiving, by the at least one processor from the remote server in response to the request for information, other input data indicative of a state of the particular vehicle, wherein the other input data indicates whether the particular vehicle has undergone the candidate vehicle repair procedure (Paragraph [38]; Squeglia teaches that a portable unit (similar to Merg’s computing system) retrieves a history of past repairs (similar to Merg’s vehicle repair database that has access to the particular vehicle’s past, such as baseline operations [Merg 54]) and that stored a record of ; 
Merg discloses a vehicle repair system based on matching content and determining based on vehicle-system data and content in a vehicle repair database, alongside that the technician has the ability to update the database with indications of successful or not repair procedures.
Squeglia teaches that a similar repair system has a repair log within a database that stores indications of status of repair (complete, in progress, or not yet started) was known in the prior art before the effective filing date of the claimed invention. 
Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or functions but in the very combination itself—that is in the substitution of the vehicle repair 
Therefore, from this teaching of Squeglia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data feedback and vehicle repair database of Merg with the data feedback being indicative of the status and being stored in the vehicle repair database for the system to analyze for the system as taught by Squeglia, for the purposes of allowing for a more efficient repair procedure determination by having the full range of information possible regarding repairs with a progress status being included in the analysis. 
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the second transfer is subsequent and in response to the determining the particular candidate vehicle repair procedure (the combination teaches having the request for 
Preece teaches subsequent to and in response to determining the particular candidate vehicle repair procedure, transmitting, from by the one or more processors via the communication interface to a remote server, a second wired or wireless transfer of data, wherein the second wired or wireless transfer of data includes a request for information about whether the particular candidate vehicle repair procedure has been performed on the particular vehicle wherein the request for information includes data indicative of the particular candidate repair procedure; and wherein the other input data indicates whether the particular vehicle has undergone the particular candidate vehicle repair procedure and an indication of whether the particular candidate vehicle repair procedure has been performed on the particular vehicle determined from the third wired or wireless transfer of data;  (Fig 4 and paragraphs [48-51]; Preece teaches that a similar technician system with a tool device has an aspect where upon the vehicle information being received (similar to the DTC and other vehicle telematics information received as part of the combination) then the system can retrieve previous inspections, repairs, and/or repair recommendations (interpreted as data indicative of particular candidate repair procedure). This would be in combination with Merg and Squeglia where the technician can indicate the success or failure of a repair procedure. The combination now 
It would have been obvious for one of ordinary skill in the art to recognize the combination as Preece is directed towards a vehicle repair and inspection system similar to the combination and the refined list allows for quicker, more optimized repair procedures if the determination is that a repair was successful prior to performing unnecessary labor.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair procedure system of the combination the ability to have previous repair procedures requested and received based on determining the repair procedures from the vehicle DTC sensors as taught by Preece since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the refined list allows for quicker, more optimized repair procedures if the determination is that a repair was successful prior to performing unnecessary labor.
 would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair procedure system of the combination the ability to have previous repair procedures requested and received based on determining the repair procedures from the vehicle DTC sensors as taught by Preece for the purposes of the refined list allows for quicker, more optimized repair procedures if the determination is that a repair was successful prior to performing unnecessary labor.
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the system receives an image including text and identifies by performing OCR to indicate the state of the vehicle;
Merg [‘771] teaches receiving, by the one or more processors from a capture device, an image including text indicative of the state of one or more vehicle-systems of the particular vehicle, and identifying, by the one or more processors performing optical character recognition to the image, the text indicative of the state of one or more vehicle-systems of the particular vehicle (Paragraphs [66-69]; Merg [‘771] teaches that a similar repair order generation system provides a technician with an OCR of paper RO documents indicating repair information for preventative vehicle repair (interpreted as state of one or more systems. This would be obvious to combine within the vehicle repair system combination as the OCR of scanned ; 
The combination teaches a vehicle repair system that determines the state of the vehicle using sensors and DTC to provide the technician with the proper repair information and determining if the vehicle has had the repair previously completed on the vehicle and Merg [‘771] teaches a similar vehicle repair system that receives vehicle data through scanned images and OCR for the state of the vehicle to also determine the repair order. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair system that determines state of the vehicle using sensors and other information in order to provide the repair information of the combination the ability of the data received through images with OCR to retrieve a similar repair information as taught by Merg since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would recognize the results of the combination as predictable as the OCR of scanned images provides a way for technicians to take hand-written notes that may be preferable for certain technicians, but also the written notes allows for a different input in terms of ensuring the most 
Therefore, from this teaching of Merg [‘771], it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair system that determines state of the vehicle using sensors and other information in order to provide the repair information of the combination the ability of the data received through images with OCR to retrieve a similar repair information as taught by Merg for the purposes of the OCR of scanned images provides a way for technicians to take hand-written notes that may be preferable for certain technicians, but also the written notes allows for a different input in terms of ensuring the most information is available and received to ensure the proper maintenance is performed.
Examiner’s note: for “remote server” Examiner is interpreting the remote aspect to be a server that is not the same device as the repair tool (in light of originally filed specification FIG 7A element 708).  
Regarding claim 43, the combination teaches the above-enclosed limitations; 
Merg further discloses wherein the other input data indicates that the particular vehicle has not undergone the particular candidate vehicle repair procedure, and wherein determining that the particular candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle comprises determining that the particular vehicle has not undergone the particular candidate vehicle repair procedure (Paragraphs [47-58]; Merg discloses that the system matches content and data from the vehicle repair database which includes repair procedure feedback, as per the combination, in that the repair feedback is that the repair is completed, in progress, or not started. Merg further discloses [47-58] that the repair procedure is to be provided as repair information based on the matched content from the database and the vehicle-system.
Further, and as shown in the combination for the independent claim, Preece teaches that a refined task list is determined based on previous repair information and thus a generated RO can be associated with the subsequent information of whether the vehicle has had a repair completed or been successful (as per the combination taught by Squeglia).).  
Regarding claim 45, the combination teaches the above-enclosed limitations; 
Merg [‘694] further discloses wherein determining a particular candidate vehicle repair procedure comprises determining, using mapping data in the non-transitory computer- readable medium, that a value of the detected sensor data of the vehicle-system data maps to the particular candidate vehicle repair procedure (Paragraph [52-57]; Merg discloses that the system can retrieve from the vehicle repair database a vehicle diagnostic baseline (interpreted as value of the detected sensor data) as the baseline .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Merg et al [2013/0317694], hereafter Merg, in view of Squeglia et al [2002/0156692], hereafter Squeglia, Preece et al [2008/0208609], hereafter Preece, and Merg [2014/0207771], further in view of Ganzhorn, JR et al [2007/0088472], hereafter Ganzhorn.
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Merg further discloses wherein the other input data indicates that the particular vehicle has undergone the particular candidate vehicle repair procedure, wherein the other input data and wherein determining that the candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle comprises (Paragraphs [47-58]; Merg discloses that the system accesses the vehicle repair database to match content with the vehicle-system data and generate repair information. Per the 
The combination teaches the above-enclosed limitations regarding repair feedback that the technician can indicate whether the repair is completed, in progress, or not yet started in which the progress/status will be stored in the database, however, the combination does not specifically state that the repair being completed indicates that the sensor or DTC code changes; 
	Ganzhorn, JR teaches that the particular vehicle having undergone the particular candidate vehicle repair procedure resulted in a change in the at least one of a diagnostic trouble code (DTC) or sensor data detected from a particular vehicle-system of the particular vehicle indicated by the vehicle-system data, determining that the particular vehicle has undergone the particular candidate vehicle repair procedure and that the particular vehicle having undergone the particular candidate vehicle repair procedure resulted in a change in the at least one of a diagnostic trouble code (DTC) or sensor data detected from a particular vehicle-system of the particular vehicle indicated by the vehicle-system data (Paragraphs [11-12; 56-59; 70-71]; Ganzhorn, JR teaches how after testing the OBD controller system will reset the sensors to “ready condition”. One of ordinary skill in the art before the effective filing date of the claimed invention would understand that completing a repair and testing (according to federal 
	Merg teaches a vehicle repair system that determines the repair information based on the vehicle-system data and repair vehicle database, Preece teaches that data can indicate requested information regarding previous repair procedures to refine a task list (repair order), and Squeglia teaches that a vehicle repair database can store vehicle repair feedback regarding the progress of repairs by indicating repair completed, in progress, or not yet started.
	Ganzhorn, JR teaches that a similar vehicle repair system has an aspect of resetting and changing the vehicle sensors and DTC codes based on a successful repair after the vehicle has been tested (according to federal regulations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair system of the combination the ability to change the DTC and vehicle sensor data after a successful repair and when the vehicle has been tested according to federal regulations as taught by Ganzhorn, JR, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to 
	Therefore, from this teaching of Ganzhorn, JR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the repair vehicle system of the combination with the ability to change the sensor/DTC based on a successful repair and testing of the vehicle according to federal regulations as taught by Ganzhorn, JR, for the purposes of maintaining a compliant repair shop and that the vehicle is not showing a false code merely because the sensor/DTC was not cleared upon a successful repair (or else the “check engine” light would be continuously on after the first malfunction even if it’s a simple oil change).
Claims 5 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Merg et al [2013/0317694], hereafter Merg, in view of Squeglia et al [2002/0156692], hereafter Squeglia, Preece et al [2008/0208609], hereafter Preece, and Merg [2014/0207771], further in view of Phung [2002/0007237].
Regarding claim 5, the combination teaches the above-enclosed limitations, however the combination does not specifically teach that the DTC maps to the repair procedure;
wherein determining a particular candidate vehicle repair procedure comprises determining, using mapping data in the data storage of the vehicle repair tool, that the DTC of the vehicle-system data maps to the particular candidate vehicle repair procedure (Paragraph [39]; Phung teaches that the DTC is associated with a diagnostic trouble tree (DTT) which are used in diagnostic procedures serving as a troubleshooting guide (interpreted as vehicle repair procedure). It would have been obvious to one of ordinary skill in the art to understand that a repair technician would understand DTT and DTC associations in order to provide the best possible repair and ensure the vehicle is operating properly. Merg discloses that the system retrieves from the vehicle-system the DTC, thus it would be obvious to combine the already received DTC to match it with content from a database or computer system (interpreted as repair tool) with the associated DTT.).
	Merg discloses a vehicle repair system that utilizes the vehicle-system data and a vehicle repair database to determine the appropriate repair information, Preece teaches that data can indicate requested information regarding previous repair procedures to refine a task list (repair order), and Squeglia teaches that a repair database can store repair feedback in regards to whether a repair has been completed, in progress, or not yet started. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair system of the combination the ability to associate a DTC with a DTT, and subsequent repair procedures as taught by Phung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order that a repair technician would understand DTT and DTC associations in order to provide the best possible repair and ensure the vehicle is operating properly. 
	Therefore, from this teaching of Phung, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle repair system of the combination with the ability to associate a DTC with a DTT and subsequent repair procedure information as taught by Phung for the purposes that a repair technician would understand DTT and DTC associations in order to provide the best possible repair and ensure the vehicle is operating properly.
Regarding claim 44, the combination teaches the above-enclosed limitations, however the combination does not specifically teach that the DTC maps to the repair procedure; 
Phung teaches wherein determining a particular candidate vehicle repair procedure comprises determining, using mapping data in the non-transitory computer- readable medium, that the DTC of the vehicle-system data maps to the particular candidate vehicle repair procedure (Paragraph [39]; Phung teaches that the DTC is associated with a diagnostic trouble tree (DTT) which are used in diagnostic procedures serving as a troubleshooting guide (interpreted as vehicle repair procedure). It would have been obvious to one of ordinary skill in the art to understand that a repair technician would understand DTT and DTC associations in order to provide the best possible repair and ensure the vehicle is operating properly. Merg discloses that the system retrieves from the vehicle-system the DTC, thus it would be obvious to combine the already received DTC to match it with content from a database or computer system (interpreted as repair tool) with the associated DTT.).
Merg discloses a vehicle repair system that utilizes the vehicle-system data and a vehicle repair database to determine the appropriate repair information, Preece teaches that data can indicate requested information regarding previous repair procedures to refine a task list (repair order), and 
	Phung teaches that a repair system that gathers DTC would then be able to associate that information with a DTT for the appropriate repair procedures. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair system of the combination the ability to associate a DTC with a DTT, and subsequent repair procedures as taught by Phung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order that a repair technician would understand DTT and DTC associations in order to provide the best possible repair and ensure the vehicle is operating properly. 
Therefore, from this teaching of Phung, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle repair system of the combination with the ability to associate a DTC with a DTT and subsequent repair procedure information as taught by Phung for the purposes that a repair technician would understand DTT and DTC associations in order to provide the best possible repair and ensure the vehicle is operating properly.
Claims 19, 20, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Merg et al [2013/0317694], hereafter Merg, in view of Squeglia et al [2002/0156692], hereafter Squeglia, Preece et al [2008/0208609], hereafter Preece, and Merg [2014/0207771], further in view of Chen et al [2013/0297143], hereafter Chen.
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Merg further discloses wherein determining the repair information to be specified comprises: determining that the vehicle-system data is indicative of a first vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system receives vehicle-symptom data regarding DTC, malfunctions, and PID.); 
based on the vehicle-system data being indicative of the first vehicle-symptom associated with the particular vehicle, determining that the first vehicle-symptom is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system receives vehicle-symptom data regarding DTC, malfunctions, and PID and matches the malfunctions with content from the vehicle repair database to provide repair information. Merg also discloses [24-32] that the RO includes the vehicle symptoms and malfunctions.); 
determining that the other input data is indicative of a second vehicle-symptom associated with the particular vehicle (Paragraphs [47-; and 
based on the other input data being indicative of the second vehicle-symptom associated with the particular vehicle, determining that the second vehicle-symptom is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system receives vehicle-symptom data regarding DTC, malfunctions, and PID and matches the malfunctions with content from the vehicle repair database to provide repair information. Merg also discloses [24-32] that the RO includes the vehicle symptoms and malfunctions.).  
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the second vehicle symptom is “different” from the first.
Chen teaches wherein the second vehicle-symptom is different from the first vehicle-symptom (Fig 3 and paragraphs [32-34]; Chen teaches that a vehicle repair system accessing a database (similar to the vehicle repair database of the combination) would determine that there are additional DTCs (interpreted as “different”) according to the received DTC from the vehicle. It would be obvious to one of ordinary skill in the art to include the database search for additional DTCs as similar vehicles may have had similar 
Merg discloses a vehicle repair system by receiving vehicle-system data and matching with a vehicle repair database to find the appropriate repair procedures, Preece teaches that data can indicate requested information regarding previous repair procedures to refine a task list (repair order), and Squeglia teaches that a repair database can store repair feedback regarding the progress of a repair being completed, in progress, or not yet started. 
Chen teaches that a similar vehicle repair system that searches a repair database would match the DTC received from a vehicle-system to associate additional DTCs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair system of the combination the ability to associate additional DTCs based on the received DTC from the vehicle as taught by Chen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable as similar vehicles may have 
Therefore, from this teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle repair system of the combination with the ability to associate additional DTC from a database based on the received DTC from a vehicle as taught by Chen, for the purposes of similar vehicles may have had similar repair procedures or malfunctions and it’s better for the technician to be proactive in repairing, or at least inspecting, to ensure that the owner will only have to be at the shop as few times as possible for an associated repair.
Regarding claim 20, the combination teaches the above-enclosed limitations; 
	Merg further discloses determining that the vehicle-system data is indicative of a first vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system receives vehicle-symptom data regarding DTC, malfunctions, and PID.); 
determining that the other input data is indicative of a second vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system matches content from a vehicle repair database , 
determining that the determined vehicle repair procedure is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system determines the repair procedure based on the other input data and the vehicle-system data.).  
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the second vehicle symptom is “different” from the first and that both first and second symptoms are resolved with a repair procedure.
Chen teaches wherein the second vehicle-symptom is different from the first vehicle-symptom (Fig 3 and paragraphs [32-34]; Chen teaches that a vehicle repair system accessing a database (similar to the vehicle repair database of the combination) would determine that there are additional DTCs (interpreted as “different”) according to the received DTC from the vehicle. It would be obvious to one of ordinary skill in the art to include the database search for additional DTCs as similar vehicles may have had similar repair procedures or malfunctions and it’s better for the technician to be proactive in repairing, or at least inspecting, to ensure that the owner will only have to be at the shop as few times as possible for an associated repair.)
determining a vehicle repair procedure that resolves both the first and second vehicle-symptoms associated with the particular vehicle (Paragraphs [32-34]; Chen teaches that the solutions to the determined DTC are provided as information including the repair procedure path. It would have been obvious to combine the repair procedure path based on the determined DTC symptoms from both the vehicle data and the database data, because a technician would want to ensure the proper repair and be proactive, especially if similar repairs have had to be made associated with a vehicle DTC in order to provide full service and that the vehicle owner does not have to return to the shop based on not repairing a found associated DTC.)
Merg discloses a vehicle repair system by receiving vehicle-system data and matching with a vehicle repair database to find the appropriate repair procedures, Preece teaches that data can indicate requested information regarding previous repair procedures to refine a task list (repair order), and Squeglia teaches that a repair database can store repair feedback regarding the progress of a repair being completed, in progress, or not yet started. 
Chen teaches that a similar vehicle repair system that searches a repair database would match the DTC received from a vehicle-system to associate additional DTCs and provide the appropriate repair procedures for both symptoms. 

Therefore, from this teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle repair system of the combination with the ability to associate additional DTC from a database based on the received DTC from a vehicle and provide the appropriate repair procedures based on the determined DTCs as taught by Chen, for the purposes of similar vehicles may have had similar repair procedures or malfunctions and it’s better for the technician to be proactive in repairing, or at least inspecting, to ensure 
Regarding claim 23, the combination teaches the above-enclosed limitations; 
	Merg further discloses determining that the vehicle-system data is indicative of a first candidate vehicle repair procedure to resolve a first vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system receives vehicle-symptom data regarding DTC, malfunctions, and PID. The received DTC is matched with content from a vehicle repair database that determines the appropriate repair procedure.); 
based on the vehicle-system data being indicative of the first candidate vehicle repair procedure to resolve the first vehicle-symptom associated with the particular vehicle, determining that the first candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system determines the repair procedure based on the other input data and the vehicle-system data.);  
14determining that the other input data is indicative of a second candidate vehicle repair procedure to resolve a second vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system matches content from a vehicle repair database that ; 
	The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the second repair procedure is provided on the RO.
Chen teaches based on the other input data being indicative of the second candidate vehicle repair procedure to resolve the second vehicle-symptom associated with the particular vehicle, determining that the second candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle (Paragraphs [32-34]; Chen teaches that a similar vehicle repair database would find the appropriate repair procedures regarding the DTCs retrieved from the database and from the vehicle. The “second” is merely here to show that though Merg discloses an all-encompassing RO, there was no specific distinction that there was a distinct second repair procedure, and Chen teaches that associated DTCs and their respective repair procedures are provided (and the DTCs can be different thus providing a delineation from the first and second procedures).).
Merg discloses a vehicle repair system by receiving vehicle-system data and matching with a vehicle repair database to find the appropriate 
Chen teaches that a similar vehicle repair system that searches a repair database would match the DTC received from a vehicle-system to find different DTCs and their respective repair procedures. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair system of the combination the ability to find the second, different DTCs based on the received DTC from the vehicle and their respective repair procedures as taught by Chen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable as similar vehicles may have had similar repair procedures or malfunctions and it’s better for the technician to be proactive in repairing, or at least inspecting, to ensure that the owner will only have to be at the shop as few times as possible for an associated repair.
Therefore, from this teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 24, the combination teaches the above-enclosed limitations;
Chen further teaches wherein the first vehicle-symptom is the same as the second vehicle-symptom (Paragraphs [32-34]; Chen teaches that a repair database can be searched upon receiving a vehicle symptom DTC to find the same DTCs.).  
Merg discloses a vehicle repair system by receiving vehicle-system data and matching with a vehicle repair database to find the appropriate repair procedures, Preece teaches that data can indicate requested information regarding previous repair procedures to refine a task list (repair order), and Squeglia teaches that a repair database can store repair feedback regarding the progress of a repair being completed, in progress, or not yet started. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair system of the combination the ability to find the same DTCs based on the received DTC from the vehicle as taught by Chen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable as similar vehicles may have had similar repair procedures or malfunctions and it’s better for the technician to be proactive in repairing, or at least inspecting, to ensure that the owner will only have to be at the shop as few times as possible for an associated repair.
Therefore, from this teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle repair system of the combination with the ability to find the same DTCs from a database based on the received DTC from a vehicle as taught by Chen, for the purposes of similar vehicles may have had similar repair procedures or malfunctions and it’s better for the technician to be proactive in repairing, or at least inspecting, to ensure that 
Regarding claim 25, the combination teaches the above-enclosed limitations;
Chen further teaches wherein the first vehicle-symptom is different from the second vehicle-symptom (Paragraphs [32-34]; Chen teaches that a repair database can be searched upon receiving a vehicle symptom DTC to find additional DTCs.).  
Merg discloses a vehicle repair system by receiving vehicle-system data and matching with a vehicle repair database to find the appropriate repair procedures, Preece teaches that data can indicate requested information regarding previous repair procedures to refine a task list (repair order), and Squeglia teaches that a repair database can store repair feedback regarding the progress of a repair being completed, in progress, or not yet started. 
Chen teaches that a similar vehicle repair system that searches a repair database would match the DTC received from a vehicle-system to find additional DTCs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair system of the combination the ability to find additional DTCs based on the received DTC from the vehicle as taught by Chen since the claimed 
Therefore, from this teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle repair system of the combination with the ability to find additional DTC from a database based on the received DTC from a vehicle as taught by Chen, for the purposes of similar vehicles may have had similar repair procedures or malfunctions and it’s better for the technician to be proactive in repairing, or at least inspecting, to ensure that the owner will only have to be at the shop as few times as possible for an associated repair.
Regarding claim 26, the combination teaches the above-enclosed limitations; 
	Merg further discloses determining that the vehicle-system data is indicative of a first candidate vehicle repair procedure to resolve a first vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; ; 
based on the vehicle-system data being indicative of the first candidate vehicle repair procedure to resolve the first vehicle-symptom associated with the particular vehicle, determining that the first vehicle-symptom is to be specified in the RO associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system receives vehicle-symptom data regarding DTC, malfunctions, and PID and matches the malfunctions with content from the vehicle repair database to provide repair information. Merg also discloses [24-32] that the RO includes the vehicle symptoms and malfunctions.);  
15determining that the other input data is indicative of a second candidate vehicle repair procedure to resolve a second vehicle-symptom associated with the particular vehicle (Paragraphs [47-58]; Merg discloses that the system matches content from a vehicle repair database that includes vehicle baselines that can determine a malfunction when compared to the baseline (from a data logger or from original manufacturer information). The baseline information is interpreted as a second vehicle symptom.); 
 
Chen teaches wherein the second vehicle-symptom is different from the first vehicle-symptom (Paragraphs [32-34]; Chen teaches that a repair database can be searched upon receiving a vehicle symptom DTC to find additional DTCs.); and 
based on the other input data being indicative of the second candidate vehicle repair procedure to resolve the second vehicle-symptom associated with the particular vehicle, determining that the second vehicle-symptom is to be specified in the RO associated with the particular vehicle (Paragraphs [32-34]; Chen teaches that a similar vehicle repair database would find the appropriate repair procedures regarding the DTCs retrieved from the database and from the vehicle. The “second” is merely here to show that though Merg discloses an all-encompassing RO, there was no specific distinction that there was a distinct second repair procedure, and Chen teaches that associated DTCs and their respective repair procedures are provided (and the DTCs can be different thus providing a delineation from the first and second procedures).).
Merg discloses a vehicle repair system by receiving vehicle-system data and matching with a vehicle repair database to find the appropriate repair procedures, Preece teaches that data can indicate requested 
Chen teaches that a similar vehicle repair system that searches a repair database would match the DTC received from a vehicle-system to find different DTCs and their respective repair procedures. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle repair system of the combination the ability to find the second, different DTCs based on the received DTC from the vehicle and their respective repair procedures as taught by Chen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable as similar vehicles may have had similar repair procedures or malfunctions and it’s better for the technician to be proactive in repairing, or at least inspecting, to ensure that the owner will only have to be at the shop as few times as possible for an associated repair.
Therefore, from this teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle repair system of the combination with the .  

Response to Arguments
In response to the arguments filed December 16, 2020, on pages 21-23 regarding the 35 USC 101 rejection, specifically that the amended claim elements are directed towards a practical application.
Examiner respectfully disagrees.
The amended claim elements (1 and 32) are directed towards, “receiving, by the one or more processors from a capture device, an image including text indicative of the state of one or more vehicle-systems of the particular vehicle, and identifying, by the one or more processors performing optical character recognition to the image, the text indicative of the state of one or more vehicle-systems of the particular vehicle”. The originally filed specification describes the OCR and identification using the image in paragraphs [113] and describes the OCR as currently known techniques which include generic OCR techniques merely to apply the abstract idea. The vehicle repair abstract idea is using generic analysis techniques to receive the information which does not transform the abstract idea into a practical application nor is it significantly more than the identified abstract idea. The OCR is also rejected under 35 USC 112 in terms of possession and directed towards elements that are unclear as the originally filed specification describes the OCR in terms of currently known (interpreted as generic techniques) and future to be known techniques (indefinite and lack of possession). Examiner further notes to refer to 35 USC 112 rejection 
Lacking any further arguments, claims 1-10, 12-32, and 43-45 are maintaining the 35 USC 101 rejection, in light of the rejection above regarding the newly amended claim elements.
In response to the arguments filed December 16, 2020, on pages 23-27 regarding the 35 USC 103 rejection, specifically that the cited prior art does not teach the limitations directed towards the request for information regarding whether the vehicle has undergone the repair procedure.
Examiner respectfully disagrees.
In regards to the limitation rejection for the specific claim language of “subsequent to”, Examiner rejected the claims under the combination with Preece (Fig 4 and paragraphs [48-51]) which teaches that a similar technician system with a tool device has an aspect where upon the vehicle information being received (similar to the DTC and other vehicle telematics information received as part of the combination) then the system can retrieve previous inspections, repairs, and/or repair recommendations (interpreted as data indicative of particular candidate repair procedure). This would be in combination with Merg and Squeglia where the technician can indicate the success or failure of a repair procedure. The combination now has access and the ability for a technician to retrieve the previous reports and determine if a previous repair procedure was completed (or in the 
Further, regarding the arguments that the cited prior art does not teach that the request for information includes the particular candidate repair procedure, Preece also teaches [47-50] that the particular repair procedure is determined based on the previous repair aspects, specifically with Preece discussing the elements with the replacement of the valve example where the vehicle is indicated as a major tune up was scheduled ahead of the general maintenance, the valve gaskets were replaced within the last year, and based on those previous repair orders the specific repair recommendation can include whether to include to check the valves and what maintenance items can be performed during the standard maintenance. Thus the cited prior art teaches the claim language as written and thus the 35 USC 103 rejection is maintained.
Regarding the arguments directed towards the prior art not teaching the amended claim elements (1 and 32) are directed towards, “receiving, by the one or more processors from a capture device, an image including text indicative of the state of one or more vehicle-systems of the particular vehicle, and identifying, by the one or more processors performing optical character recognition to the image, the text indicative of the state of one or more vehicle-systems of the particular vehicle”. The combination teaches a vehicle repair system that determines the state of the vehicle using sensors and DTC to provide the technician with the proper repair information and determining if the vehicle has had the repair previously completed on the vehicle, however, the combination does not specifically teach that the system receives data receives images and identifies with OCR the state of the vehicle. Merg [‘771] teaches [66-69] that a similar repair order generation system provides a technician with an OCR of paper RO documents indicating repair information for preventative vehicle repair (interpreted as state of one or more systems. This would be obvious to combine within the vehicle repair system combination as the OCR of scanned images provides a way for technicians to take hand-written notes that may be preferable for certain technicians, but also the written notes allows for a different input in terms of ensuring the most information is available and received to ensure the proper maintenance is performed. The combination of cited prior art teaches the amended claim elements and thus the 35 USC 103 rejection is maintained, in light of the new cited prior art rejection as cited above.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office 
Lacking any further arguments, claims 1-10, 12-32, and 43-45 are maintaining the 35 USC 103 rejection, as cited above in light of the amended claim elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uegaki [2004/0148188] (recognizing damaged portions of a vehicle and having OCR as an input);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689